Appellant claims that we fell into error in holding that a recovery could be had of the amount paid under a void contract, because the alleged contract violated the statute against premium discrimination, invoking the well known principle that money cannot be recovered when paid under a void contract, if the contract is expressly prohibited by law or its execution is made a criminal offense.
The binder fixing the rate was made by an agent of appellant, which appellant claimed was without authority to bind it, and repudiated it as a contract.
We held that the circumstances did not justify a finding that the agent had authority to execute a binder on a rate which was discriminative, and in violation of the statute; that it was therefore made by an agent who could not bind the company as the contract purported; that therefore the company was within its right in repudiating it — not because it was illegal but because it was never made by it. The illegality of the rate made by the agent without due authority was but a circumstance bearing upon such authority. No contention has been made that the contract was executed by an authorized agent, and repudiated by the company because it created a discrimination in violation of the statute. The company received the money without participation in a known illegal transaction, and appellee is not shown to have been aware of any discrimination in violation of the statute.
The principle relied on serves to prevent a person who is a party to an act expressly prohibited by law, or which is made criminal, or is against public policy, from suing to recover any benefits of it. If he acts in good faith, the dereliction of the other party does not work against the enforcement of his claims. He must be in pari delicto. 32 Corpus Juris 1238, section 413; Wright v. Martin, 214 Ala. 334, 336, 107 So. 818; 13 Corpus Juris 498; *Page 519 
Mobile  Ohio R. R. Co. v. Dismukes, 94 Ala. 131, 10 So. 289, 17 L.R.A. 113; National Bank v. Petrie, 189 U.S. 423,23 S.Ct. 512, 47 L.Ed. 879; 21 R.C.L. 176, section 209.
In this case both parties are free of guilt. The company repudiated the contract as soon as its nature was known to it. Appellee was not a party to any illegality, and not charged with knowledge of any discrimination. See, National Bank v. Petrie, supra; Morris Adler  Co., v. J. E. Jones  Co.,208 Ala. 481, 94 So. 816.
If appellee is entitled to a refund of the $500.00 paid on a contract which appellant repudiated because made without its authority, there is no reason why interest is not also payable. True, appellant offered to refund the amount at the time, but as a tender it has not been kept good.
We see no reason why we should elaborate the other matters discussed in the opinion, as they express our views with no new aspects now presented.
Application overruled.
ANDERSON, C. J., and BOULDIN and KNIGHT, JJ., concur.